Filing Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 1 of 44
       # 108158015  E-Filed 05/29/2020 09:27:46 PM

  FORM 1.997. CIVIL COVER SHEET                                                              EXHIBIT A

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


       I.           CASE STYLE
                                         26 ;1/ -29-<2; -7<9; 70 ;1/ ELEVENTH 3<.2-2+4 -29-<2;$
                                          26 +6. 079 MIAMI-DADE -7<6;=$ 04792.+

                                                                          -?NC 6K&* >>>>>>>>>>>>>>>>>
                                                                          3PBEC* >>>>>>>>>>>>>>>>>>>>
  SANDRA CARTER
   8H?GJOGDD
                   QN&
  Sprint
  .CDCJB?JO



       II.          AMOUNT OF CLAIM
                    8HC?NC GJBGA?OC OFC CNOGI?OCB ?IKPJO KD OFC AH?GI MKPJBCB OK OFC JC?MCNO BKHH?M !1,000,000

       III.         TYPE OF CASE        "2D OFC A?NC DGON IKMC OF?J KJC OSLC KD A?NC$ NCHCAO OFC IKNO BCDGJGOGQC A?OCEKMS&# 2D OFC
                    IKNO BCNAMGLOGQC H?@CH GN ? NP@A?OCEKMS "GN GJBCJOCB PJBCM ? @MK?BCM A?OCEKMS#$ LH?AC ?J R KJ @KOF OFC I?GJ
                    A?OCEKMS ?JB NP@A?OCEKMS HGJCN&

                                                                                  !     5?HLM?AOGAC T KOFCM LMKDCNNGKJ?H
               ! -KJBKIGJGPI                                                    ! 7OFCM
               ! -KJOM?AON ?JB GJBC@OCBJCNN                                       !     +JOGOMPNO';M?BC 9CEPH?OGKJ
               ! /IGJCJO BKI?GJ                                                   !     ,PNGJCNN ;M?JN?AOGKJ
               ! +POK JCEHGECJAC                                                  !     -GMAPGO -GQGH % 6KO +LLHGA?@HC
               " 6CEHGECJAC T KOFCM                                               !     -KJNOGOPOGKJ?H AF?HHCJEC%NO?OPOC KM KMBGJ?JAC
                 !    ,PNGJCNN EKQCMJ?JAC                                         !     -KJNOGOPOGKJ?H AF?HHCJEC%LMKLKNCB ?ICJBICJO
                 !    ,PNGJCNN OKMON                                              !     -KMLKM?OC ;MPNON
                 !    /JQGMKJICJO?H';KRGA OKMO                                    !     .GNAMGIGJ?OGKJ%CILHKSICJO KM KOFCM
                 !    ;FGMB L?MOS GJBCIJGDGA?OGKJ                                 !     2JNPM?JAC AH?GIN
                 !    -KJNOMPAOGKJ BCDCAO                                         !     2JOCHHCAOP?H LMKLCMOS
                 !    5?NN OKMO                                                   !     4G@CH':H?JBCM
                 !    6CEHGECJO NCAPMGOS                                          !     :F?MCFKHBCM BCMGQ?OGQC ?AOGKJ
                 !    6PMNGJE FKIC JCEHGECJAC                                     !     :CAPMGOGCN HGOGE?OGKJ
                 !    8MCIGNCN HG?@GHGOS T AKIICMAG?H                             !     ;M?BC NCAMCON
                 !    8MCIGNCN HG?@GHGOS T MCNGBCJOG?H                            !     ;MPNO HGOGE?OGKJ
               ! 8MKBPAON HG?@GHGOS
               ! 9C?H 8MKLCMOS'5KMOE?EC DKMCAHKNPMC                             ! -KPJOS -GQGH
                 !    -KIICMAG?H DKMCAHKNPMC                                     !     :I?HH -H?GIN PL OK !)$(((
                 !    1KICNOC?B MCNGBCJOG?H DKMCAHKNPMC                          !     -GQGH
                 !    6KJ%FKICNOC?B MCNGBCJOG?H DKMCAHKNPMC                      !     9CLHCQGJN
                 !    7OFCM MC?H LMKLCMOS ?AOGKJN                                !     /QGAOGKJN
               ! 8MKDCNNGKJ?H I?HLM?AOGAC                                        !     7OFCM AGQGH "JKJ%IKJCO?MS#
                 !    5?HLM?AOGAC T @PNGJCNN
                 !    5?HLM?AOGAC T ICBGA?H
    Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 2 of 44


                                                   COMPLEX BUSINESS COURT

            :CDN <>ODJI DN <KKMJKMD<O@ AJM <NNDBIH@IO OJ -JHKG@S ,PNDI@NN -JPMO <N ?@GDI@<O@? <I? H<I?<O@? =T OC@
            +?HDIDNOM<ODQ@ 6M?@M% ;@N ! 5J "


    IV.        REMEDIES SOUGHT !>C@>F <GG OC<O <KKGT")
                " 4JI@O<MT*
                ! 5JI$HJI@O<MT ?@>G<M<OJMT JM DIEPI>ODQ@ M@GD@A*
                ! 7PIDODQ@

    V.         NUMBER OF CAUSES OF ACTION:
                 !9K@>DAT"


               1

    VI.        IS THIS CASE A CLASS ACTION LAWSUIT?
                ! ;@N
                " 5J

    VII.       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                " 5J
                ! ;@N W 1A UT@NV GDNO <GG M@G<O@? ><N@N =T I<H@# ><N@ IPH=@M <I? >JPMO)




    VIII.      IS JURY TRIAL DEMANDED IN COMPLAINT?
                " ;@N
                ! 5J



1 -/8:10; OC<O OC@ DIAJMH<ODJI 1 C<Q@ KMJQD?@? DI OCDN >JQ@M NC@@O DN <>>PM<O@ OJ OC@ =@NO JA HT FIJRG@?B@ <I? =@GD@A# <I?
OC<O 1 C<Q@ M@<? <I? RDGG >JHKGT RDOC OC@ M@LPDM@H@ION JA 0GJMD?< 8PG@ JA 2P?D>D<G +?HDIDNOM<ODJI &%'&(%

9DBI<OPM@)      s/ Keith Roger Herbert
          +OOJMI@T JM K<MOT
03 ,<M 5J%) 612601
          !,<M IPH=@M# DA <OOJMI@T"
                Keith Roger Herbert
               !:TK@ JM KMDIO I<H@"
     .<O@)      05/29/2020
Filing Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 3 of 44
       # 108158015  E-Filed 05/29/2020 09:27:46 PM


                       IN THE CIRCUIT OF THE ELEVENTH JUDICIAL CIRCUIT
                           IN AND FOR MIAMI-DADE COUNTY, FLORIDA


        SANDRA CARTER                                               Case No.:
        Plaintiff,

        v.

        SPRINT CORPORATION, d/b/a
        SPRINT and T-MOBILE US
        Defendant,
        _____________________________/

                                                COMPLAINT

         COMES NOW, Plaintiff, SANDRA CARTER, individually, and sues Defendants

        SPRINT CORPORATION, d/b/a SPRINT, a foreign corporation (also sued under its common

        name of “SPRINT”) and T-MOBILE, US, Inc, a Florida corporation, and alleges as follows:

        1.     This is an action for damages in excess of Thirty Thousand ($30,000.00) Dollars, not

               including, Attorney’s fees and costs, and within the jurisdictional limits of the court, in

               accordance with Florida Statue §26.012.

        2.     Plaintiff, SANDRA CARTER, is a resident of Florida, and before the Court for all

               purposes.

        3.     Defendant, SPRINT CORPORATION does business in Miami-Dade County, Florida and

               may be served with process by serving its registered agent for service, CORPORATION

               SERVICE COMPANY at 2900 SW Wanamaker Drive, Suite 204, Topeka, Kansas 66614.

        4.     Defendant T-Mobile US, Inc. does business in Florida and may be served with process by

               serving its registered agent for service, CORPORATION SERVICE COMPANY at 1201

               Hays Street, Tallahassee, Florida 32301.
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 4 of 44




  5.    Defendants are, for purposes of this Complaint, citizens of Florida and act and behave as

        Florida For Profit Corporations conducting business throughout the State of Florida. Said

        Defendants owned, controlled, operated, staffed, and managed, that certain SPRINT

        STORE located at 19831 NW 2nd Ave. Miami, Florida 33169. All conditions precedent

        to maintaining this action have occurred, been performed, or have been waived and all

        mandated notices sent and received. Defendants’ contact with Florida has been substantial

        and long lasting.

  6.    Pursuant to Florida Statute §47.011, venue is proper because the subject incident occurred

        in Miami-Dade County, Florida.

  7.    Upon information and belief, Defendant T-MOBILE US, INC. is a successor in interest

        to Defendant SPRINT and jointly and severally liable for Defendant SPRINT’s liability to

        this Plaintiff.

                                    GENERAL ALLEGATIONS

  8.    At all times material hereto, Plaintiff, SANDRA CARTER, was an invitee when she

        entered Defendant’s premises (SPRINT STORE) at 19831 NW 2nd Ave. Miami, Florida

        33169. Plaintiff entered the aforementioned establishment for a business purpose offered

        by Defendants. Upon attempting to leave, this Plaintiff tripped and fell on various

        negligently placed phone or computer wires, connections, and/or cables hanging down and

        improperly installed, or secured, or contained, at that location with no warnings associated

        with same.        As a result of the negligence of Defendants, this Plaintiff suffered

        immediate and severe injuries to her body in general.
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 5 of 44




                                             NEGLIGENCE

   Plaintiff, SANDRA CARTER, affirms and re-alleges each and every allegation contained in the

   general allegations as fully set forth herein and further alleges as follows:

  9.       On or about May 6, 2017, Defendants, by and through its agents, employees,

          contractors, and/or servants, negligently and carelessly operated that certain storefront at

          the aforementioned address for their business profit and failed to warn or make safe the

          premises upon which Plaintiff was a specific invitee by:

          a. Failing to warn of dangerous conditions;

          b. Negligent hiring and retention;

          c. Failing to make safe the premises upon which Defendant invited this plaintiff to do

              business;

          d. Failing to inspect and make safe the premises in general;

          e. Failing to train and supervise its employees;

          f. Failing to inspect and correct work done by third party employees;

          g. Failing to inspect and correct its premises and/or work done by its own employees;

          h. Failing to hire qualified and/or competent employees; and,

          i. Failing to warn of the referenced danger.

   10.    As a result of one or more of the negligent acts and/ omissions listed above, Plaintiff was

          caused to sustain serious personal injuries and loss of income.

   11.    As a result, thereof, Plaintiff suffered bodily injuries and resulting pain and suffering,

          disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

          and permanent disfigurement and/or scarring. The losses are either permanent or

          continuing in nature and plaintiff will continue to suffer those losses in the future.
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 6 of 44




                                    DEMAND FOR JUDGMENT

  WHEREFORE, Plaintiff, SANDRA CARTER, demands judgment, after notice and hearing,

  against Defendants for general damages and for such other and further relief, in law or in equity,

  to which Plaintiff may be justly entitled.

                                   DEMAND FOR JURY TRIAL

  Plaintiff, SANDRA CARTER, Herein demands a trial by jury on all issues so triable by law.

   Dated this 29th day of May, 2020.




                                                      KEITH R. HERBERT
                                               Counsel for Plaintiff
                                               7604 Hilton Head Drive, Suite 300
                                               McKinney, Texas 75072
                                               Telephone (888) 529-4114
                                               Facsimile (888) 840-9983
                                               E-Service Email@HerbertLawGroup.com
                                               E-Service is only accepted at the above
                                               Designated e-Service email address


                                               By:   s/Keith R. Herbert
                                               KEITH R. HERBERT, Esquire
                                                    Fla. Bar No. 612601
Filing Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 7 of 44
       # 116465276  E-Filed 11/10/2020 04:35:44 PM


                             IN THE CIRCUIT OF THE ELEVENTH JUDICIAL CIRCUIT
                                 IN AND FOR MIAMI-DADE COUNTY, FLORIDA


        SANDRA CARTER                                                       Case No.: 2020-011461-CA-01

        Plaintiff,

        v.

        SPRINT CORPORATION, d/b/a
        SPRINT and T-MOBILE US

        Defendant,
        _____________________________/
                                                        SUMMONS

        THE STATE OF FLORIDA

        To All and Singular the Sheriffs of the State

                 YOU ARE COMMANDED to serve this Summons and a Copy of the Complaint in this action

        on Defendant:

                                         Sprint Corporation d/b/a Sprint and T-Mobile
                                                  CSC, 251 Little Falls Drive
                                              Wilmington, Delaware 19808-1674
                                                       (888) 690-2882


                 Each Defendant is required to serve written defenses to the Complaint on KEITH R. HERBERT,

        Plaintiff’s attorney, who address is; KEITH R. HERBERT, P.A., 7604 Hilton Head Drive, Suite 300,

        McKinney, Texas 75072, within twenty (20) days after service of this Summons on that Defendant,

        exclusive of the day of service, and to file the original of the defenses with the Clerk of Court either before

        service, on Plaintiff’s attorney, or immediately thereafter. If a Defendant fails to do so, a default will be

        entered against that Defendant for the relief demanded in the Complaint.

                 WITNESS my hand and the seal of this Court on _______________

                                                                   CLERK OF COURT

                                                                   By:____________________________
                                                                          Deputy Clerk
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 8 of 44
Filing Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 9 of 44
       # 121954350  E-Filed 02/24/2021 08:22:14 AM


        SANDRA CARTER vs SPRINT CORPORATION, d/b/a                    Case No.: 2020-011461-CA-01
        SPRINT and T-MOBILE US                                        Page 1
        Plaintiff’s First Set of Interrogatories to Defendant


                             IN THE CIRCUIT OF THE ELEVENTH JUDICIAL CIRCUIT
                                 IN AND FOR MIAMI-DADE COUNTY, FLORIDA


        SANDRA CARTER                                                 Case No.: 2020-011461-CA-01
        Plaintiff,

        v.

        SPRINT CORPORATION, d/b/a
        SPRINT and T-MOBILE US
        Defendant,
        _____________________________/

                        PLAINTIFF’S NOTICE OF SERVING INTERROGATORIES

                COMES NOW the Plaintiff, SANDRA CARTER, by and through her undersigned

        attorney, and hereby propound the attached written Interrogatories to the Defendant, SPRINT

        CORPORATION d/b/a SPRINT, and T-Mobile US requests Answers of said interrogatories,

        pursuant to Florida Rules of Civil Procedure, Rule 1.340 within (30) thirty days.

                                               CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to

        Defendant’s counsel Sean McDonough, Wilson Elser, through the Florida e-Portal and e-mail

        sean.mcdonough@wilsonelser.com

                Submitted on February 24, 2021.

                                                         KEITH R. HERBERT
                                                         Counsel for Plaintiff
                                                         7604 Hilton Head Drive, Suite 300
                                                         McKinney, Texas 75072
                                                         Telephone (888) 529-4114
                                                         Facsimile (888) 840-9983
                                                         E-Service Email@HerbertLawGroup.com
                                                         E-Service is only accepted at the above
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 10 of 44



   SANDRA CARTER vs SPRINT CORPORATION, d/b/a                     Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                                         Page 2
   Plaintiff’s First Set of Interrogatories to Defendant


                                                    Designated e-Service email address
                                                    By:           s/Keith R. Herbert
                                                    KEITH R. HERBERT, Esquire
                                                          Fla. Bar No. 612601
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 11 of 44
   SANDRA CARTER vs SPRINT CORPORATION, d/b/a                   Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                                       Page 3
   Plaintiff’s First Set of Interrogatories to Defendant


                                          INTERROGATORIES

   1.      State the name, address, telephone number and relationship to you of each person who
           prepared or assisted in the preparation and responses to these interrogatories.




   2.      At the time of the incident, was there in effect any policy of insurance through which you
           were or might be insured in any manner for the damages, claims, or actions that have arisen
           out of the incident, if so, for each policy state:

           a)      Kind of coverage;
           b)      Name and address of the insurance company;
           c)      The name, address and telephone number of each named insured;
           d)      The insurance policy number;
           e)      The limits of coverage for each type of coverage contained in the policy;
           f)      Whether any reservation of rights or controversy or coverage dispute exists between
                   you and the insurance company, and, if so, what it is;
           g)      The name, address, and telephone number of the custodian of the policy.




   3)      State the name, address, and telephone number of each individual:

           a)      Who witnessed the incident or the events occurring immediately before or after the
                   incident;
           b)      Who heard any statements made about the incident by any individual at the scene;
           c)      Who you, or anyone acting on your behalf, claims has knowledge of the incident.



   4)      For each of your employees physically present at the time and place of the incident, please
           state:

           a)      His or her name, address, and telephone number;
           b)      Job title as of the date of this incident;
           c)      Whether she or he was on duty at the time of the incident;
           d)      The job or function she or he was performing at the time of the incident.
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 12 of 44
   SANDRA CARTER vs SPRINT CORPORATION, d/b/a                    Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                                        Page 4
   Plaintiff’s First Set of Interrogatories to Defendant




   5)      Have you or anyone acting on your behalf interviewed any individual concerning the
           incident? If so, for each individual, state:

           a)      The name, address, and telephone number of the individual interviewed;
           b)      The date of the interview;
           c)      The name, address, and telephone number of the person who conducted the
                   interview.



   6)      Have you, or anyone acting on your behalf, obtained a written or recorded statement from
           any individual concerning the incident in question? If so, for each state:

           a)      The name, address, and telephone number of the individual for whom the statement
                   was obtained;
           b)      The name, address, and telephone number of the individual who obtained the
                   statement;
           c)      The date the statement was obtained;
           d)      The name, address, and telephone number of each person who has the original
                   statement or copy.




   7)      Do you, or anyone acting on your behalf, know of any photographs, films, or videotapes
           depicting any place, object, or individual concerning the incident or Plaintiff's injuries? If
           so, state:

           a)      The number of photographs or feet of film or videotapes;
           b)      The places, objects, or persons photographed, filmed or videotaped;
           c)      The date the photographs, films, or videotapes were taken;
           d)      The name, address, and telephone number of the individual taking the photographs,
                   films or videotapes;
           e)      The name, address, and telephone number of each person who has the original or
                   copy.



   8)      Please identify the person or persons (being sure to set forth the name, address, and
           telephone number for each and their relationship to you) responsible for the installation of
           the wires and cables upon which this Plaintiff tripped, or purported to have tripped, as
           described and set forth in her original complaint.
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 13 of 44
   SANDRA CARTER vs SPRINT CORPORATION, d/b/a                       Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                                           Page 5
   Plaintiff’s First Set of Interrogatories to Defendant




   9)      Was a report made by any person concerning the incident? If so, state:

           a)      The name, title identification number and employer of the person who made the
                   report;
           b)      The date and type of report made;
           c)      The name, address, and telephone number of the person for whom the report was
                   made.



   10)     Have you, or anyone acting on your behalf, inspected the scene of the incident? If so, for
           each inspection, state:

           a)      The name, address, and telephone number of the individual making the inspection;
           b)      The date of the inspection.



   11)     Did you, or anyone acting on your behalf, cause any investigation to be conducted at any
           time in connection with the subject matter of this action? If so, please state for each such
           investigation:

           a)      The date of each investigation;
           b)      Where the investigation was made;
           c)      The name of the person conducting each such investigation;
           d)      The name and capacity of all persons present or contacted at any time during the
                   investigation;
           e)      Whether any notes or memorandum of any kind were made in connection with the
                   investigation;
           f)      Whether a report of the investigation was made;
           g)      The date of such report;
           h)      The name of the person making such report;
           I)      Whether such report was oral or in writing;
           j)      The present location of each such written report;
           k)      The name and address of the person having custody of each written report.


   12)     Within the past five years, has the Defendant received or become aware of any claims
           resulting from injuries alleged to be suffered in a slip and fall or trip and fall incident at the
           location where Plaintiff fell?


   13)     For each claim mentioned in your answer to the above-referenced interrogatory, please
           state:

           a)      The date of the injury;
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 14 of 44
   SANDRA CARTER vs SPRINT CORPORATION, d/b/a                      Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                                          Page 6
   Plaintiff’s First Set of Interrogatories to Defendant


           b)      The date the claim was received;
           c)      The name and address of the injured claimant;
           d)      The name and address of claimant's attorney (if any).



   14)     Within the past five years, have you been a defendant in any other personal injury lawsuits
           arising from slip and fall or trip and fall incidents suffered, or alleged to be suffered, at the
           location where Plaintiff fell?


   15)     If your answer to Interrogatory No. 15 above is in the affirmative, please state:

           a)      The date each of the referenced lawsuits was filed;
           b)      The court in which each was filed;
           c)      The case names;
           d)      The case or cause numbers;
           e)      The attorneys who represented each Plaintiff; and,
           f)      The date of the alleged injury producing incident for each lawsuit.


   16)     What is the name, address and telephone number of the manager of the location where the
           Plaintiff fell?


   17)     Identify with sufficient particularity to allow Plaintiff to frame a Request for Production,
           all procedure manuals, letters, memos, instruction manuals, and other writings that pertain
           to or concern any way the installation and care of electronics and their accompanying wires,
           cables, and cords at the location where Plaintiff was injured.


   18)     Please identify each warning sign or label made available to, and directed toward, invitees
           and/or the general public, at the business location where the incident made the basis of this
           cause of action occurred.



   19)     Please identify (being sure to set forth the name, address, and telephone number) each
           third party, if any, responsible for the installation of the wires and cables upon which this
           Plaintiff tripped, or purported to have tripped, as described and set forth in her original
           complaint.



   20)     Identify all writings (including, but not limited to, time logs, sweep sheets, time sheets,
           notes, cleaning logs, maintenance records, purchase records and service records) which
           support your answers to the above interrogatories.
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 15 of 44
   SANDRA CARTER vs SPRINT CORPORATION, d/b/a                  Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                                      Page 7
   Plaintiff’s First Set of Interrogatories to Defendant




   21)     Please set forth the proper names of each defendant named in this cause of action.


   22)     Please set forth whether Defendant T-Mobile US (a/k/a T-Mobile USA) has agreed to be
           Liable for personal injury damages incurred by Defendant SPRINT CORPORATION prior
           their merger and the terms of same, limited to their application to this cause of action
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 16 of 44
   SANDRA CARTER vs SPRINT CORPORATION, d/b/a                   Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                                       Page 8
   Plaintiff’s First Set of Interrogatories to Defendant




                                            ____________________________________
                                            On Behalf of SPRINT CORPORATION




   STATE OF FLORIDA                  )
                                     )
   COUNTY OF _______________________ )



           SWORN         TO      AND       SUBSCRIBED       before    me,     personally      appeared

   ____________________________________, who, after being first duly sworn, deposes and says

   that he/she executed the foregoing Interrogatories on this the    day of                , 2021.



                                       ___________________
                                   NOTARY PUBLIC
   My Commission Expires:
FilingCase 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 17 of 44
      # 121954350   E-Filed 02/24/2021 08:22:14 AM


                         IN THE CIRCUIT OF THE ELEVENTH JUDICIAL CIRCUIT
                             IN AND FOR MIAMI-DADE COUNTY, FLORIDA


        SANDRA CARTER                                                   Case No.: 2020-011461-CA-01
        Plaintiff,

        v.

        SPRINT CORPORATION, d/b/a
        SPRINT and T-MOBILE US
        Defendant,
        _____________________________/


                                        REQUEST FOR ADMISSIONS

               Plaintiff, SANDRA CARTER, by and through undersigned counsel, in accordance with

        rule 1.370 of the Florida Rules of Civil Procedure, hereby propose the attached request for

        admissions to Defendant, SPRINT CORPORATION, d/b/a SPRINT and T-Mobile US., to be

        answered in writing within thirty (30) days from receipt hero, or within forty-five (45) days from

        service of process of the initial pleading in the above-captioned matter, whichever is later.


               YOU ARE FURTHER ADVISED that if these matters are not admitted, but the same or

        proved during trial, plaintive apply to the court for reimbursement by defendant of any expenses

        necessary to prove the same.


                                              CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to

        Defendant, SPRINT CORPORATION d/b/a SPRINT and T-Mobile US’s counsel, Sean

        McDonough,         Wilson    Elser,   through   the   Florida    e-Portal   and   by     e-mail   to

        sean.mcdonough@wilsonelser.com

               Submitted on February 24, 2021.
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 18 of 44



   SANDRA CARTER vs SPRINT CORPORATION, d/b/a          Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                              Page 2
   Plaintiff’s Request for Admissions




                                          KEITH R. HERBERT
                                          Counsel for Plaintiff
                                          7604 Hilton Head Drive, Suite 300
                                          McKinney, Texas 75072
                                          Telephone (888) 529-4114
                                          Facsimile (888) 840-9983
                                          E-Service Email@HerbertLawGroup.com
                                          E-Service is only accepted at the above
                                          Designated e-Service email address


                                          By:  s/Keith R. Herbert
                                          KEITH R. HERBERT, Esquire
                                               Fla. Bar No. 612601
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 19 of 44



   SANDRA CARTER vs SPRINT CORPORATION, d/b/a                  Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                                      Page 3
   Plaintiff’s Request for Admissions




                                    REQUEST FOR ADMISSIONS

   1.      That on or about May 6, 2017, the Plaintiff, SANDRA CARTER was an invitee on the

   Defendant’s premises.

   2.      That on or about May 6, 2017, the Defendant, SPRINT CORPORATION d/b/a SPRINT

   and T-Mobile US, owed a reasonable duty of care to remedy dangerous conditions on its premises

   or to warn invitees of the presence of dangerous conditions on its premises.

   3.      That on or about May 6, 2017, the Plaintiff, SANDRA CARTER, an invitee on the

   Defendant, SPRINT CORPORATION d/b/a SPRINT and T-Mobile US, premises tripped and fell

   on a wire that was in the customer area

   4.      That the Plaintiff, SANDRA CARTER, incurred health care costs as a result of her injuries.

   5.      That the Plaintiff, SANDRA CARTER, lost income as a result of her injury disabling her

           from work for a period of time.

   6.      That the Plaintiff, SANDRA CARTER, is a third party beneficiary of the insurance contract

           between the Defendant, SPRINT CORPORATION d/b/a SPRINT and T-Mobile US.

   7.      That the contract of insurance provides medical payments coverage to third parties who are

   injured on the Defendant’s, SPRINT CORPORATION d/b/a SPRINT and T-Mobile US, property.

   8.      The Defendant’s insurance company has refused to tender the medical payments coverage

   limits to the Plaintiff’s health care providers.
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 20 of 44



   SANDRA CARTER vs SPRINT CORPORATION, d/b/a               Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                                   Page 4
   Plaintiff’s Request for Admissions


   9.     That the Plaintiff, SANDRA CARTER did not contribute to her slip and fall injury

   which is alleged in the Complaint.

   10.    That the Plaintiff, SANDRA CARTER did not assume the risk of the injuries she suffered

   on May 6, 2017.
FilingCase 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 21 of 44
      # 121954350   E-Filed 02/24/2021 08:22:14 AM


                        IN THE CIRCUIT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA


        SANDRA CARTER                                               Case No.: 2020-011461-CA-01
        Plaintiff,

        vs.

        SPRINT CORPORATION, d/b/a
        SPRINT and T-MOBILE US
        Defendant,
        _____________________________/


               PLAINTIFF’S REQUEST FOR PRODUCTION TO DEFENDANT SPRINT
                             CORPORATION AND T-MOBILE US


               Plaintiff, SANDRA CARTER, by and through her undersigned counsel, in accordance

        with rule 1.350 of the Florida Rules of Civil Procedure, hereby propose the attached Request for

        Production to Defendant, SPRINT CORPORATION, d/b/a SPRINT and T-Mobile US., to be

        Responded to within thirty (30) days of service.

                                           REQUEST FOR PRODUCTION

        As used in this request for production of documents and things, the term “documents” includes

        statements, writings and recordings of every kind (mechanical, electronic, typed or written),

        including, but not limited to, letters, correspondence, maps, diagrams, photographs, motion

        pictures, memoranda, notes, reports and transcriptions in the possession of, subject to the control

        of, or within the knowledge of Defendant or counsel for Defendant, or any consultants or experts

        retained by Defendant or counsel for Defendant. If you decline to produce any of the requested

        documents or things on the ground of privilege, please provide a descriptive list of each such

        document or thing and state the grounds for your refusal to produce each such document or thing.
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 22 of 44



   SANDRA CARTER vs SPRINT CORPORATION, d/b/a                     Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                                         Page 2
   Plaintiff’s Request for Production


                          DOCUMENTS OR THINGS TO BE PRODUCED
      1. Copies of any statements made by Plaintiff, Defendant or any witness.
   2. Copies of any photographs, videotapes or motion pictures taken regarding this case.
   3. Copies of any report of slip(s) and/or trip(s) and/or fall(s) in the area where this incident
   occurred for the five-year prior to the date of this incident and during the two-year period
   subsequent to the date of this incident.
   4. Copies of any report and/or complaint made with regard to a condition of the floors and/or
   walking surfaces in the area where this incident occurred
   5. Copies of any documents describing or referring to the system or routine of inspecting and/or
   maintaining the floors and/or stairs and/or carpeting and/or walking surfaces of the area where
   this incident occurred in effect as of the date of this incident.
   6. Copies of any agreement between the named defendant and any individual or entity hired to
   assist with the maintenance or care of the area where this incident occurred in effect as of the
   date of this incident.
   7. Copies of any document referring to or describing any repairs, replacements, or alterations to
   the floor and/or walking area and/or floor covering of the area where this incident occurred
   which were performed after this incident.
   8. Copies of any documents which refer to any inspection made of the area where this incident
   occurred on the date of this incident, prior to the time the incident occurred.
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 23 of 44



   SANDRA CARTER vs SPRINT CORPORATION, d/b/a              Case No.: 2020-011461-CA-01
   SPRINT and T-MOBILE US                                  Page 3
          s Request for Production




          I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to

                                         Wilson Elser, through the Florida e-Portal and by e-mail

   to sean.mcdonough@wilsonelser.com this 24th day of February 2021.




                                             7604 Hilton Head Drive, Suite 300
                                             McKinney, Texas 75072
                                             Telephone (888) 529-4114




                                             By:    s/Keith R. Herbert

                                                    Fla. Bar No. 612601
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 24 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 25 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 26 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 27 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 28 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 29 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 30 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 31 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 32 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 33 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 34 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 35 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 36 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 37 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 38 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 39 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 40 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 41 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 42 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 43 of 44
Case 1:21-cv-21736-JLK Document 1-1 Entered on FLSD Docket 05/06/2021 Page 44 of 44
